Motion for permission to proceed as a poor person and assignment of counsel denied, and cross motion to dismiss appeal granted, without costs, on the ground that the order sought to be reviewed is not appealable as of right (CPLR 5701, subd. [b], par. 1). Petition for judgment pursuant to CPLR (art. 78) dismissed for failure of jurisdiction (CPLR 304). (See Matter of De Groat v. Wallaclc, 23 A D 2d 629, mot. for iv. to opp. den. 15 N Y 2d 486.) Gibson, P. J., Reynolds, 'Taylor, Aulisi and Hamm, JJ., concur.